


109 HR 5657 IH: To promote preventive health care for

U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5657
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2006
			Mr. Knollenberg
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote preventive health care for
		  Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Preventive Medicine for a Healthier America Act of 2006.
		2.FindingsThe Congress finds as follows:
			(1)Improving the
			 health of the population and reducing medical costs requires implementation of
			 preventive methods.
			(2)Organizations throughout the United States
			 have expressed the need for an increase of public health professionals.
			(3)There are only approximately 6,000
			 physicians board certified in preventive medicine.
			(4)Many health care
			 costs are spent on chronic conditions that could be avoided by implementing
			 preventive methods.
			(5)The number of
			 preventive medicine residency programs and individuals pursuing preventive
			 medicine has significantly decreased in recent years.
			(6)Preventive
			 medicine physicians are uniquely trained to serve patients and
			 communities.
			(7)A
			 strong public health system requires a strong preventive medicine
			 workforce.
			3.Loan payment
			 assistance for preventive medicine physicians
			(a)PaymentsOn behalf of any eligible preventive
			 medicine physician, the Secretary of Health and Human Services may pay up to
			 $20,000 of the medical education loans incurred by the physician.
			(b)ApplicationTo
			 request a payment under this section, an eligible preventive medicine physician
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
			(c)DefinitionsIn
			 this section:
				(1)The term
			 eligible preventive medicine physician means a practicing
			 physician who receives board certification in preventive medicine during the
			 period of fiscal years 2007 through 2011.
				(2)The term
			 medical education loan means the outstanding principal of and
			 interest on a loan incurred for the cost of attendance (including tuition,
			 other reasonable educational expenses, and reasonable living costs) at a school
			 of medicine.
				(3)The term
			 school of medicine has the meaning given to that term in section
			 799B of the Public Health Service Act (42 U.S.C. 295p).
				(4)The term
			 Secretary means the Secretary of Health and Human Services.
				(d)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2007
			 through 2011.
			4.Wellness program
			 credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by inserting after section 45M the following new section:
				
					45N.Wellness
				program credit
						(a)General
				ruleFor purposes of section 38, the wellness program credit
				determined under this section for any taxable year is an amount equal to $200
				per qualified employee employed by the eligible employer during the taxable
				year.
						(b)Dollar
				limitationThe amount of the credit determined under this section
				for any taxable year shall not exceed 25 percent of the eligible employer’s
				regular tax liability (as defined in section 26(b)).
						(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				employerWith respect to a taxable year, the term eligible
				employer means an employer who—
								(A)develops and
				implements a qualified wellness program, and
								(B)keeps accurate
				records of the preventive health screenings and other programs in which the
				eligible employer’s employees have participated during the taxable year.
								(2)Qualified
				wellness programWith respect to an eligible employer, the term
				qualified wellness program means a program—
								(A)that is developed
				and implemented by the eligible employer, in consultation with a physician (as
				defined in section 213(d)) who is board certified in preventive
				medicine,
								(B)that provides at
				least 2 preventive health screenings for the benefit of the eligible employer’s
				employees,
								(C)that provides
				counseling, seminars, self-help materials, and other resources related to at
				least 3 of the following:
									(i)smoking,
									(ii)obesity,
									(iii)stress
				management,
									(iv)physical
				fitness,
									(v)nutrition,
									(vi)substance
				abuse,
									(vii)depression,
									(viii)mental
				health,
									(ix)heart disease,
				and
									(x)maternal and infant
				health, and
									(D)whose qualified
				participants include not less than 50 percent of the eligible employer’s
				full-time employees.
								(3)Qualified
				employeeWith respect to an eligible employer, the term
				qualified employee means an individual who is—
								(A)a full-time
				employee of the eligible employer, and
								(B)a qualified
				participant in the eligible employer’s qualified wellness program.
								(4)Qualified
				participantWith respect to a taxable year, the term
				qualified participant means an individual who participates in at
				least 2 of the preventive health screenings or other programs offered through a
				qualified wellness program during the taxable year, as determined by the
				eligible employer who has developed and implemented such qualified wellness
				program.
							(d)TerminationThis
				section shall not apply in taxable years beginning after December 31,
				2011.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of such Code is amended by
			 striking and at the end of paragraph (29), by striking the
			 period at the end of paragraph (30) and inserting , and, and by
			 adding at the end the following new paragraph:
					
						(31)the wellness
				program credit determined under section
				45N(a).
						.
				(2)The table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 45M the following new item:
					
						
							Sec. 45N. Wellness program
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			5.National
			 education campaign
			(a)In
			 generalThe Secretary of
			 Health and Human Services, acting through the Director of the Agency for
			 Healthcare Research and Quality, shall carry out a national education campaign
			 to encourage the use of preventive health screenings by individuals, employers,
			 physicians, hospitals, State and local health departments, community health
			 centers, industrial sites, occupational health centers, academic centers,
			 private practices, the military, and Federal departments and agencies.
			(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2007
			 through 2011.
			
